                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

              Plaintiff,

v.                                                              CV No. 19-1148 LF/CG

BENNY CHEE, et al.,

              Defendants.

                                INITIAL SCHEDULING ORDER

       This case is assigned to me for scheduling, case management, discovery, and all

other non-dispositive motions. Counsel are required to comply with the Local Civil Rules of

the United States District Court for the District of New Mexico, in addition to the Federal

Rules of Civil Procedure. Civility, professionalism, and cooperation are required of counsel

throughout this litigation.

       Counsel and any pro se parties will “meet and confer” no later than Tuesday, March

3, 2020, to discuss: (1) the nature and bases of their claims and defenses; (2) the possibility

of a prompt resolution or settlement; (3) making or arranging for complete initial disclosures

as required by Rule 26(a)(1); (4) preserving discoverable information; and (5) the

formulation of a provisional discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In formulating a

provisional discovery plan, counsel and pro se parties should meaningfully discuss: (i) the

subjects on which discovery may be needed, when discovery should be completed, and

whether discovery should be conducted in phases or limited to particular issues; (ii) any

issues about the disclosure, discovery, or preservation of electronically stored information,

including the form(s) in which it should be produced; (iii) any issues about claims of privilege

or confidentiality of materials, including exploring whether the parties can agree on a

procedure to assert these claims and whether they will ask the Court to include any
agreement in an order; (iv) whether any changes should be sought to the limitations on

discovery imposed by the Federal Rules of Civil Procedure or the Local Civil Rules; and (v)

the facts and the law governing the case to which the parties are willing to stipulate.

       Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule 34

prior to the “meet and confer” date, however those requests are not considered to have

been served until the first “meet and confer” session.

       Initial disclosures under Rule 26(a)(1) must be made within fourteen (14) days of the

meet and confer session, unless a different time is set by stipulation or court order. The

parties are advised to strictly follow the letter and spirit of Rule 26(a)(1) in preparing their

initial disclosures. Fed. R. Civ. P. 26(a)(1). Initial disclosures are intended to accelerate the

exchange of core information about the case and eliminate the need for formal discovery at

the early stages of litigation. See 1993 Advisory Committee Notes to Fed. R. Civ. P.

26(a)(1). The parties must seek to meet these objectives in making their initial disclosures,

and should be prepared to explain how they have fully complied with their obligations under

Rule 26(a)(1) at the Rule 16 Scheduling Conference.

       The parties will cooperate in preparing a Joint Status Report and Provisional

Discovery Plan (“JSR”) which follows the sample JSR form available on the United States

District Court for the District of New Mexico’s website. All attorneys must show their

complete mailing address and telephone number(s) under the “Appearances” section of the

JSR. Do not indicate witnesses’ addresses as “in care of” an attorney’s office. The city or

town of residence of each witness must be included so that the trial judge can consider that

information in determining the trial location. The parties are to fill in the blanks for proposed

dates, bearing in mind that the time allowed for discovery is generally 120 to 180 days from

the date of the Rule 16 Initial Scheduling Conference. The Court will determine actual case


                                                 2
management deadlines after considering the parties’ requests. Plaintiff, or Defendant in

removed cases, is responsible for electronically filing the JSR by Tuesday, March 10, 2020.

          Parties may not modify case management deadlines on their own. Good cause must

be shown and the Court’s written approval obtained for any modification of the case

management deadlines that the Court establishes at the scheduling conference.

          A Rule 16 Scheduling Conference will be conducted by telephone on Tuesday,

March 17, 2020, at 2:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be connected

to the proceedings. Upon agreement, the parties may request that the Rule 16 Scheduling

Conference be held in person.

          At the conference, counsel and any pro se parties must be prepared to discuss all

claims and defenses, initial disclosures, discovery requests and scheduling, issues relating

to the disclosure, discovery, or preservation of electronically-stored information, the timing of

expert disclosures and reports under Rule 26(a)(2), and the use of scientific evidence and

whether it is anticipated that a Daubert1 hearing will be needed. We will also discuss

settlement prospects and alternative dispute resolution possibilities. Lead counsel and

parties appearing pro se must participate unless excused by the Court. Parties represented

by counsel need not attend.

          IT IS SO ORDERED.


                                         THE HONORABLE CARMEN E. GARZA
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




1
    Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                      3
